




EXHIBIT 10.1




Spectrum Group International, Inc.






EMPLOYMENT AGREEMENT
As Amended and Restated as of February 14, 2013




This Employment Agreement (this "Agreement") is an amendment and restatement as
of February 14, 2013 of that Employment Agreement originally dated December 28,
2007 and most recently amended and restated as of May 13, 2010, and is between
SPECTRUM GROUP INTERNATIONAL, INC., a Delaware corporation (the "Company"), and
GREGORY N. ROBERTS, an individual ("Mr. Roberts").


WHEREAS, the Company and Mr. Roberts are parties to an amended and restated
Employment Agreement, dated as of May 13, 2010 (without giving effect to this
amendment and restatement, the "Existing Agreement");


WHEREAS, the Existing Agreement will expire June 30, 2013.


WHEREAS, the parties desire to amend the Existing Agreement in certain respects;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Existing Agreement is hereby amended and restated in
its entirety, and the Company and Mr. Roberts therefore agree as follows:


1.Employment; Term. The Company hereby employs Mr. Roberts, and Mr. Roberts
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. The term of Mr. Roberts'
employment under this Agreement (the "Term") commences on the date of this
Agreement and, unless earlier terminated in accordance with Section 4, will
terminate on June 30, 2016.


2.Duties.


(a)During the Term, Mr. Roberts shall serve as the President and Chief Executive
Officer of the Company, as Chief Executive Officer of the Company's Coin
Division and as Chief Executive Officer of the Company's Trading Division. Mr.
Roberts will have such duties and responsibilities as are customary for Mr.
Roberts' positions and any other duties or responsibilities he may be reasonably
assigned by the Board of Directors.


(b)During the Term, Mr. Roberts shall devote his full business time and best
efforts to the business and affairs of the Company. Mr. Roberts understands and
acknowledges that Mr. Roberts' duties will require business travel from time to
time.


(c)During the Term, the Company agrees to nominate Mr. Roberts to serve as a
member of the Company's Board of Directors, and Mr. Roberts agrees to serve in
such capacity for no additional compensation other than as provided hereunder.
In the event that Mr. Roberts is serving as a member of the Company's Board of
Directors at the time of the termination of his employment for any reason, then
Mr. Roberts agrees to resign as a member of the Board of Directors, and from any
other positions he may then hold with the Company or any of its subsidiaries, at
the time of such termination and execute such documents and take such other
action, if any, as may be requested by the Company to give effect to any such
resignation.


3.Compensation.


(a)Commencing July 1, 2013 and thereafter during the Term, the Company shall pay
Mr. Roberts a salary of $525,000 per annum (that salary, the "Base Salary").
Payment of the Base Salary will be in




--------------------------------------------------------------------------------




accordance with the Company's standard payroll practices and subject to all
legally required or customary withholdings. Base Salary payable during periods
before July 1, 2013 shall be governed by the terms of the Existing Agreement.


(b) Mr. Roberts shall be eligible to receive an annual bonus (the "Performance
Bonus") for each of the Company fiscal years of 2014 and thereafter during the
Term. The Performance Bonus, if any, will be based on the extent to which
performance goals established by the Company for each of such years have been
met, as more fully set forth on Exhibit A hereto. Each Performance Bonus, if
any, shall be paid within 30 days following the issuance of financial statements
for the fiscal year in respect of which such bonus is payable, provided that in
no event shall the Performance Bonus be paid later than January 2 of the year
following the end of such fiscal year. Except as provided in Section 5, Mr.
Roberts must be employed by the Company on the last day of the fiscal year to be
eligible for the Performance Bonus. The amount of any bonus payable for fiscal
2013 or earlier periods shall be governed by the terms of the Existing
Agreement.


(c)On February 15, 2013, the Company shall grant to Mr. Roberts the following
options to acquire common stock of the Company (the “Options”), all of which
shall vest immediately on the date of grant:


100,000 options at an exercise price of $2.50 per share
100,000 options at an exercise price of $3.00 per share
100,000 options at an exercise price of $3.50 per share


The Options shall have a stated expiration date on the tenth anniversary of the
date of grant, subject to earlier termination of the option term as provided in
the award agreement. The Options shall be granted pursuant to the form of award
agreement attached as Exhibit B to this Agreement.


(d) Upon submission by Mr. Roberts of vouchers in accordance with the Company's
standard procedures, the Company shall reasonably promptly reimburse Mr. Roberts
for all reasonable and necessary travel, business entertainment and other
business expenses incurred by Mr. Roberts in connection with the performance of
his duties under this Agreement.


(e)During the Term, Mr. Roberts is entitled to participate in any and all
medical insurance, group health, disability insurance and other benefit plans
that are made generally available by the Company to employees of the Company
(either directly or through a wholly-owned subsidiary), provided that the
medical, group health and disability insurance benefits provided by the Company
to Mr. Roberts shall be substantially as favorable to Mr. Roberts as those
generally provided by the Company to its senior executives. Additionally, Mr.
Roberts is entitled to receive four weeks paid vacation a year and paid holidays
made available pursuant to the Company's policy to all senior executives of the
Company. The Company may, in its sole discretion, at any time amend or terminate
any such benefit plans or programs, upon not less than 30 days' prior written
notice to Roberts.


(f)Upon submission of vouchers in accordance with the Company's standard
procedures, the Company shall reasonably promptly directly pay or reimburse Mr.
Roberts for his reasonable motor vehicle costs and related expenses, such as
insurance, repairs, maintenance, and gas, up to $750.00 per month, during the
Term.


(g)The Company shall indemnify Mr. Roberts, to the fullest extent permitted by
the Company's by-laws and applicable law, for any and all liabilities to which
he may be subject as a result of, in connection with or arising out of his
employment by the Company hereunder, as well as the costs and expenses
(including reasonable attorneys' fees) of any legal action brought or threatened
to be brought against him or the Company or any of its affiliates as a result
of, in connection with or arising out of such employment. Mr. Roberts shall be
entitled to the full protection of any insurance policies which the Company may
elect to maintain generally for the benefit of its directors and officers. The
Company shall advance funds to Mr. Roberts in payment of his legal fees to the
fullest extent permitted by law. In the event of any inconsistency or ambiguity
between this provision and the Company's by-laws, the by-laws shall prevail.


(h)Within 10 business days following the execution of the 2013 amendment and
restatement of this Agreement, the Company shall pay to Mr. Roberts a one-time
signing bonus in the amount of $275,000 in consideration of his execution of the
amendment and restatement of this Agreement.


(i)Compensation paid or payable under this Agreement, including any Performance
Bonus paid or payable




--------------------------------------------------------------------------------




under Section 3(b), shall be subject to recoupment by the Company in accordance
with the terms of any policy relating to recoupment (or clawback) approved by
the Board of Directors and in effect at the time of payment of such
compensation.


4. Termination. Mr. Roberts' employment hereunder may be terminated prior to the
expiration of the Term under the circumstances set forth in this Section 4. Upon
any termination of Mr. Roberts' employment, the Term shall immediately end,
although this Agreement shall remain in effect and shall govern the rights and
obligations of the parties hereto.
 
(a) Mr. Roberts' employment hereunder will terminate upon Mr. Roberts' death.


(b)Except as otherwise required by law, the Company may terminate Mr. Roberts'
employment hereunder at any time after Mr. Roberts becomes Totally Disabled. For
purposes of this Agreement, Mr. Roberts will be "Totally Disabled" as of the
earlier of (l) the date Mr. Roberts becomes entitled to receive disability
benefits under the Company's long-term disability plan and (2) Mr. Roberts'
inability to perform the duties and responsibilities contemplated under this
Agreement for a period of more than 180 consecutive days due to physical or
mental incapacity or impairment.


(c)The Company may terminate Mr. Roberts' employment hereunder for Cause at any
time after providing written notice to Mr. Roberts. For purposes of this
Agreement, the term "Cause" shall mean any of the following:


(1)
Mr. Roberts' neglect or failure or refusal to perform his duties under this
Agreement (other than as a result of total or partial incapacity or disability
due to physical or mental illness);



(2)
any intentional act by or omission of Mr. Roberts that materially injures the
reputation or business of the Company or any of its affiliates, or his own
reputation;



(3)
Mr. Roberts' conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving, in the good faith judgment of the Company, fraud,
dishonesty or moral turpitude;



(4)
the breach of an obligation set forth in Section 6;



(5)
any other material breach of this Agreement; or



(6)
any material violation of the Company's Code of Ethics, as may be amended from
time to time (the "Code of Ethics").



In the cases of "neglect or failure" to perform his duties under this Agreement,
as set forth in 4(c)(1) above, a material breach as set forth in 4(c)(5) above,
or a material violation of the Code of Ethics as set forth in 4(c)(6) above, a
termination by the Company with Cause shall be effective only if, within 30 days
following delivery of a written notice by the Company to Mr. Roberts that the
Company is terminating his employment with Cause, which specifies in reasonable
detail the basis therefor, Mr. Roberts has failed to cure the circumstances
giving rise to Cause.


(d)The Company may terminate Mr. Roberts' employment hereunder for any reason,
upon 30 days' prior written notice.


(e)Mr. Roberts may terminate his employment hereunder for Good Reason at any
time after providing written notice to the Company (subject to the timing
requirements relating to such notice as provided in this Section 4(e)). Mr.
Roberts also may terminate his employment hereunder without Good Reason, upon 90
days written notice to the Company. For the purposes of this Agreement, "Good
Reason" means any of the following occurring during the Term (unless consented
to by Mr. Roberts in writing):


(1)
The Company decreases or fails to pay Mr. Roberts' Base Salary or Performance
Bonus or the benefits provided in Section 3, other than an immaterial failure to
pay that is corrected within the applicable cure period;



(2)
Mr. Roberts no longer holds the offices as both President and Chief Executive
Officer of





--------------------------------------------------------------------------------




the Company, or no longer is a member of the Board of Directors, or his
functions and/or duties under Section 2(a) are materially diminished; and


(3)
Mr. Roberts' job site is relocated to a location which is more than thirty (30)
miles from the current location, unless the parties mutually agree to relocate
more than thirty (30) miles from the current location.



A termination by Mr. Roberts with Good Reason shall be effective only if, within
30 days following delivery of a written notice by Mr. Roberts to the Company
that Mr. Roberts is terminating his employment with Good Reason, which specifies
in reasonable detail the basis therefor, the Company has failed to cure the
circumstances giving rise to Good Reason. In addition, a termination by Mr.
Roberts shall be effective only if the Company receives notice of such
termination not later than 90 days after the event constituting Good Reason
occurs.


(5)Compensation Following Termination Prior to the End of the Term. In the event
that Mr. Roberts' employment hereunder is terminated prior to the expiration of
the Term, Mr. Roberts will be entitled only to the following compensation and
benefits upon such termination (together with such other provisions that may be
set forth in the option agreement):


(a)In the event that Mr. Roberts' employment hereunder is terminated prior to
the expiration of the Term by reason of Mr. Roberts' death or Total Disability,
pursuant to Section 4(a) or 4(b), the Company shall pay the following amounts to
Mr. Roberts (or Mr. Roberts' estate, as the case may be), to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Code Section 409A:


(1)
any accrued but unpaid Base Salary for services rendered to the date of
termination;



(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;



(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f);



(4)
any vacation accrued and unused to the date of termination;



(5)
payment of a pro rata (based on the number of days during the year of
termination that Mr. Roberts was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Roberts' employment terminated (payable as
and when such bonus would have been paid had Mr. Roberts' employment
continued).; and



(6)
payment of a lump sum severance payment equal to the greater of $1,500,000 or
75% of "Annualized Pay." For this purpose, "AnnualizedPay" is calculated as
one-third of the sum of the salary payments during the 36 months preceding
termination plus Performance Bonuses paid for the preceding three completed
fiscal years (treating any Performance Bonus payable under clause (2) above as
paid). The severance payment shall be reduced by the amount of any proceeds paid
to Mr. Roberts or his estate, as the case may be, from any disability or life
insurance policy maintained by the Company for the benefit of Mr. Roberts.



In addition, for a period of six (6) months, beginning on the date of
termination of Mr. Roberts' employment by reason of death or Total Disability,
the Company will, at its expense, provide medical and group health insurance
benefits to Mr. Roberts and his dependents (or just his dependents, as the case
may be), which benefits shall be substantially as favorable to Mr. Roberts or
his dependents as those provided to him and his dependents immediately preceding
the termination of his employment, provided that Mr. Roberts co-payments or
other obligations to pay for such benefits shall be substantially the same as
applied at the time of his termination of employment.


(b)In the event that Mr. Roberts' employment hereunder is terminated prior to
the expiration of the Term by the Company for Cause pursuant to Section 4(c) or
by Mr. Roberts without Good Reason pursuant to Section 4(e), the Company shall
pay the following amounts to Mr. Roberts, to be paid as soon as practicable
following the date of such termination, but in no event prior to the time such
payment would not be subject to tax under Section 409A of the Code;




--------------------------------------------------------------------------------






(1)
any accrued but unpaid Base Salary for services rendered to the date of
termination;



(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;



(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f); and



(4)
any vacation accrued and unused to the date of termination.



(c)In the event that Mr. Roberts' employment hereunder is terminated prior to
the expiration of the Term by the Company without Cause pursuant to Section
4(d), or by Mr. Roberts with Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Roberts, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code:


(1)
any accrued but unpaid Base Salary for services rendered to the date of
termination;



(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;



(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(d) or 3(f);



(4)
any vacation accrued and unused to the date of termination;



(5)
payment of a pro rata (based on the number of days during the year of
termination that Mr. Roberts was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Roberts' employment terminated (payable as
and when such bonus would have been paid had Mr. Roberts' employment continued);
and



(6)
payment of a lump sum severance payment equal to the greater of.



(7)
$1,500,000 or 75% of "Annualized Pay."



(d)The benefits to which Mr. Roberts may be entitled upon termination pursuant
to the plans, policies and arrangements referred to in Section 3(e) will be
determined and paid in accordance with the terms of those plans, policies and
arrangements.


(e)Except as may be provided under this Agreement, under the terms of any
incentive compensation, employee benefit, or fringe benefit plan applicable to
Mr. Roberts at the time of termination of Mr. Roberts' employment prior to the
end of the Term, Mr. Roberts will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after the termination of his employment.


(f)This Agreement is subject to the Company's "Special Rules for Compliance with
Code Section 409A Applicable to Employment Agreements," effective as of December
31, 2008, as from time to time amended or supplemented.


(g)ffect of Code Sections 4999 and 280G on Payments.


(1)
In the event that Mr. Roberts becomes entitled to any benefits or payments in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) under this Agreement, or any other plan, arrangement, or agreement with
the Company or a subsidiary (the "Payments"), and such Payments will be subject
to the tax (the "Excise Tax") imposed by Section 4999 of the





--------------------------------------------------------------------------------




Code (or any similar tax that may hereafter be imposed) in connection with a
change in control, then, subject to reasonable notification to Mr. Roberts and,
if he so requests, discussions with his advisors, the Payments under this
Agreement shall be reduced (but not below zero) to the Reduced Amount (as
defined below), if reducing the Payments under this Agreement will provide Mr.
Roberts with a greater net after-tax amount than would be the case if no such
reduction were made. The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of the Payments
without causing any Payment to be subject to the Excise Tax, determined in
accordance with Section 280G(d)(4) of the Code. Only amounts payable under this
Agreement shall be reduced pursuant to this Section 5(g). Payments payable in
cash and having the lowest denominated value relative to the valuation of such
Payments as "parachute payments" shall be reduced first.


(2)
In determining the potential impact of the Excise Tax, the Company may rely on
any advice it deems appropriate including, but not limited to, the advice of its
independent accounting firm, legal advisors and compensation consultants. For
purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, the Company may take into account
any relevant guidance under the Code and the regulations promulgated thereunder,
including, but not limited to, the following:



(A)
The amount of the Payments which shall be treated as subject to the Excise Tax
shall be equal to the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code, as determined by the Company's independent
accounting firm or other advisor;



(B)
The value of any non-cash benefits or any deferred or accumulated payment or
benefit shall be determined by the Company's independent accounting firm or
other advisors in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code; and



(C)
The value of any non-competition covenants contained in this Agreement or other
agreement between Mr. Roberts and the Company or an affiliate shall be taken
into account to reduce "parachute payments" to the maximum extent allowable
under Section 280G of the Code.



For purposes of the determinations under this Section 5(g), Mr. Roberts shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. Robert's residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (unless it is impracticable for Mr. Roberts to itemize his
deductions).


6.Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.


(a)No Conflict; No Other Employment. During the period of Mr. Roberts'
employment with the Company, Mr. Roberts shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of Mr.
Roberts' duties hereunder nor shall Mr. Roberts engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company (which approval shall not be unreasonably
withheld); provided, however, that Mr. Roberts shall be entitled to manage his
personal investments and otherwise attend to personal affairs, including
charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) engage in
any other employment, whether as an employee or consultant or in any other
capacity, and whether or not compensated therefor. The Company acknowledges and
agrees that Mr. Roberts has engaged and intends to continue to engage in certain
other business transactions, subject to the approval of the Audit Committee of
the Company's Board of Directors as appropriate.


(b)Non-solicitation. In consideration of the payment by the Company to Mr.
Roberts of amounts that may hereafter be paid to Mr. Roberts pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Mr. Roberts agrees
that during




--------------------------------------------------------------------------------




his employment with the Company and for a period of one year following the date
of termination of his employment, Mr. Roberts shall not, directly or indirectly,
(i) solicit, encourage or recruit, or attempt to solicit, encourage or recruit
any of the employees, agents, consultants or representatives of the Company or
any of its affiliates to terminate his, her, or its relationship with the
Company or such affiliate; or (ii) solicit, encourage or recruit, or attempt to
solicit, encourage or recruit, any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to become employees,
agents, representatives or consultants of any other person or entity.


(c)Proprietary Information. Mr. Roberts acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Mr. Roberts covenants that he shall not during the Term or at any
time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose,
any proprietary information to any individual or entity, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Mr. Roberts acknowledges and understands that the term "proprietary information"
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally
known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered generally to customers or vendors; (d) any information relating to the
computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans; (g)
any information contained in any of the written or oral policies and procedures
or manuals of the Company or any of its affiliates; (h) any information
belonging to customers or vendors of the Company or any of its affiliates or any
other person or entity which the Company or any of its affiliates has agreed to
hold in confidence; (i) any inventions, innovations or improvements covered by
this Agreement; and G) all written, graphic and other material relating to any
of the foregoing. Mr. Roberts acknowledges and understands that information that
is not novel or copyrighted or patented may nonetheless be proprietary
information. The term "proprietary information" shall not include information
generally available to and known by the public or information that is or becomes
available to Mr. Roberts on a non­ confidential basis from a source other than
the Company, any of its affiliates, or the directors, officers, employees,
partners, principals or agents of the Company or any of its affiliates (other
than as a result of a breach of any obligation of confidentiality).


(d)Confidentiality and Surrender of Records. Mr. Roberts shall not during the
Term or at any time thereafter (irrespective of the circumstances under which
Mr. Roberts' employment by the Company terminates), except as required by law,
directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual's or entity's employment or retention by the Company. Upon
termination of employment for any reason or upon request by the Company, Mr.
Roberts shall deliver promptly to the Company (without retaining any copies) all
property and records of the Company or any of its affiliates, including, without
limitation, all confidential records. For purposes hereof, "confidential
records" means all correspondence, reports, memoranda, files, manuals, books,
lists, financial, operating or marketing records, magnetic tape, or electronic
or other media or equipment of any kind which may be in Mr. Roberts' possession
or under his control or accessible to him which contain any proprietary
information. All property and records of the Company and any of its affiliates
(including, without limitation, all confidential records) shall be and remain
the sole property of the Company or such affiliate during the Term and
thereafter.


(e)Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or. made by Mr. Roberts, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Mr. Roberts will
promptly disclose in writing such inventions, itmovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company




--------------------------------------------------------------------------------




in the United States and in foreign countries.


(f)Enforcement. Mr. Roberts acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Mr. Roberts acknowledges that the Company
may seek an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6, and consents to the entry thereof. Mr.
Roberts waives posting by the Company or its affiliates of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 6 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.


(g)Code of Ethics. Nothing in this Section 6 is intended to limit, modify or
reduce Mr. Roberts' obligations under the Company's Code of Ethics. Mr. Roberts'
obligations under this Section 6 are in addition to, and not in lieu of, Mr.
Roberts' obligations under the Code of Ethics. To the extent there is any
inconsistency between this Section 6 and the Code of Ethics which would permit
Mr. Roberts to take any action or engage in any activity pursuant to this
Section 6 which he would be barred from taking or engaging in under the Code of
Ethics, the Code of Ethics shall control.


(h)Cooperation With Regard to Litigation. Mr. Roberts agrees to cooperate with
the Company, during the Term and thereafter (including following Mr. Roberts's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and to assist the Company, or any subsidiary or
affiliate of the Company, in any such action suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company, or any subsidiary or
affiliate of the Company, as reasonably requested. The Company agrees to
reimburse Mr. Roberts, on an after-tax basis each calendar quarter, for all
expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 6(h) of this Agreement
(including reasonable attorneys' fees) but not later than the last day of the
calendar year in which the expense was incurred (or, in the case of an expense
incurred in the final quarter of a calendar year, the next following February
15).


(i) Non-Disparagement. Mr. Roberts shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any of its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Mr. Roberts from making truthful statements that
are required by applicable law, regulation or legal process.


(j)Release of Employment Claims. Mr. Roberts agrees, as a condition to receipt
of any termination payments and benefits provided for in Section 5 of this
Agreement (other than compensation accrued and payable at the date of
termination without regard to termination) that he will execute a general
release agreement, in substantially the form set forth in Exhibit C to this
Agreement, releasing any and all claims arising out of Mr. Roberts's employment
other than enforcement of this Agreement and other than with respect to vested
rights or rights provided for under any equity plan, any compensation plan or
any benefit plan or arrangement of the Company or rights to indemnification
under any agreement, law, Company organizational document or policy or
otherwise. The Company will provide Mr. Roberts with a copy of such release
simultaneously with delivery of the notice of termination, but not later than 21
days before (45 days before if Mr. Roberts's termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees) Mr. Roberts's termination of employment. Mr. Roberts shall deliver
the executed release to the Company eight days before the date applicable under
Section 5 of this Agreement for the payment of the termination payments and
benefits payable under Section 5 of this Agreement.


7.Notices. Every notice or other communication required or contemplated by this
Agreement must be in writing and sent by one of the following methods: (1)
personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next­ day delivery to a U.S. address by recognized overnight delivery
service such as Federal Express, in which case delivery is deemed to occur one




--------------------------------------------------------------------------------




business day after being sent. In each case, a notice or other communication
sent to a party must be directed to the address for that party set forth below,
or to another address designated by that party by written notice:


If to the Company, to:


Spectrum Group International, Inc.


1063 McGaw
Irvine, CA 92614
Attention: General Counsel




If to Mr. Roberts, to:


Mr. Greg Roberts
1063 McGaw
Irvine, CA 92614


8.Assignability; Binding Effect. This Agreement is a personal contract calling
for the provision of unique services by Mr. Roberts, and Mr. Roberts' rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated. The rights and obligations ofthe Company under this Agreement bind
and run in favor of the successors and assigns of the Company.


9.Complete Understanding. This Agreement constitutes the complete understanding
between the parties with respect to the employment of Mr. Roberts by the Company
and supersedes all prior agreements and understandings, both written and oral,
between the parties (or between Mr. Roberts and Spectrum Numismatics, Inc.) with
respect to the subject matter of this Agreement.


10.Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Mr. Roberts. No waiver
by any party of any breach under this Agreement will be deemed to extend to any
prior or subsequent breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. Waiver by either party of any breach by
the other party will not operate as a waiver of any otherbreach, whether similar
to or different from the breach waived. No delay on the part of the Company or
Mr. Roberts in the exercise of any of their respective rights or remedies will
operate as a waiver of that right.


11.Severability. If any provision of this Agreeme11t or its application to any
person or circumstances is determined by any court of competent jurisdiction to
be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will.not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
    
12.Survivability. The provisions of this Agreement that by their terms call for
performance subsequent to termination of Mr. Roberts' employment hereunder, or
of this Agreement, will survive such termination. Without limiting the
generality of the foregoing, the provisions of Sections 3(g), 5 and 6 shall
survive any termination of this Agreement in accordance with their terms.


13.Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.


14.Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against any of the parties in the courts of the State of California,
County of Orange, or, if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of California, and each of the
parties consents to the jurisdiction of those courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any such action or proceeding may be served by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for




--------------------------------------------------------------------------------




the giving of notices in Section 13. Nothing in this Section 20, however,
affects the right of any party to serve legal process in any other manner
permitted by law. Each party hereto waives trial by jury.


15.Mitigation. In no event shall Mr. Roberts be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to him under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not Mr. Roberts obtains other employment.














--------------------------------------------------------------------------------






The undersigned hereby execute this Agreement on the date stated in the
introductory clause.




SPECTRUM GROUP INTERNATIONAL, INC.
 
By:
/s/ Carol Meltzer
Name:
Carol Meltzer
Title:
Executive Vice President and General Counsel



 
Gregory N. Roberts
 
/s/ Gregory N. Roberts
 
 



                                                                












--------------------------------------------------------------------------------




Exhibit A


Spectrum Group International, Inc.
Performance Bonus for Chief Executive Officer


This Exhibit to the Employment Agreement, as amended and restated as of February
15, 2013 (the "Employment Agreement"), between Spectrum Group International,
Inc. (the "Company") and Gregory N. Roberts, sets forth the terms of the
opportunity of Mr. Roberts to earn the "Performance Bonus" authorized in Section
3(b) of the Employment Agreement. This Performance Bonus remains subject to the
terms of Section 3(b) and other applicable terms of the Employment Agreement.
Capitalized terms herein have the meanings as defined in the Employment
Agreement.


In each of fiscal years 2014, 2015 and 2016, Mr. Roberts will have the
opportunity to earn a Performance Bonus as follows:


If Pre-Tax Profits (as defined below) are at least $5 million, then the
Performance
Bonus shall equal the following:


• 12% of Pre-Tax Profits up to $8 million of Pre-Tax Profits; plus
• 15% of Pre-Tax Profits in excess of $8 million, up to $10 million of Pre-Tax
Profits; plus
• 18% of Pre-Tax Profits in excess of $10 million of Pre-Tax Profits.


The Compensation Committee shall have the discretion to reduce the amount of any
Performance Bonus payable pursuant to the above to not less than $3 million.


If Pre-Tax Profits are less than $5 million, then the Performance Bonus shall be
an amount determined in the discretion of the Compensation Committee, provided
that this amount of Performance Bonus payable in the discretion of the Committee
shall be payable only if Pre-Tax Profits are positive (qualifying the
Performance Bonus as “performance-based” under Section 162(m) of the Internal
Revenue Code), and the maximum of this discretionary amount payable shall be
$600,000.


Pre-Tax Profits means the Company's net income (as determined under Generally
Accepted Accounting Principles or GAAP) for the given fiscal year, adjusted as
follows:


•
The positive or negative effects of income taxes (in accordance with GAAP shall
be eliminated from net income in determining Pre-Tax Profits. The positive or
negative effects of foreign currency exchange shall be eliminated from net
income in determining Pre-Tax Profits.

•
Expenses in excess of $500,000 per fiscal year incurred in connection with
litigation relating to Afinsa and its affiliates and litigation relating to
Messrs. Manning and Crawford, including in connection with any settlement, shall
be eliminated from net income in determining Pre-Tax Profits.

•
Except for the above items, no adjustment shall be made to Pre-Tax Income; thus,
for clarity, other extraordinary expenses and bonus compensation accruals shall
remain included in net income and minority interests shall remain excluded from
net income in determining Pre-Tax Profits.



Adjustments shall be determined by the Committee, in good faith, in consultation
with Mr. Roberts.


Pre-Tax Profits shall be determined by the Committee in good faith, which shall
certify in writing (to the extent required to meet the applicable requirements
of Code Section 162(m)) as to the level of Pre-




--------------------------------------------------------------------------------




Tax Profits achieved and the corresponding amount of Performance Bonus earned.








EXHIBIT C


RELEASE




We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Spectrum Group International, Inc. to change your mind and revoke your
Release. Your Release shall not become effective or enforceable until after that
date.


In consideration for the benefits provided under your Employment Agreement with
Spectrum Group International, Inc. as amended and restated effective February
14, 2013 (the "Employment Agreement"), and more specifically enumerated in
Attachment 1 hereto, by your signature below, you, for yourself and on behalf of
your heirs, executors, agents, representatives, successors and assigns, hereby
release and forever discharge the Company, its past and present parent
corporations, subsidiaries, divisions, subdivisions, affiliates and related
companies (collectively, the "Company") and the Company's past, present and
future agents, directors, officers, employees, representatives, successors and
assigns (hereinafter "those associated with the Company") with respect to any
and all claims, demands, actions and liabilities, whether in law or equity,
which you may have against the Company or those associated with the Company of
whatever kind, including but not limited to those arising out of your employment
with the Company or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990,42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974,29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., and any other local, state or federal law, regulation
or order dealing with discrimination in employment on the basis of sex, race,
color, national origin, veteran status, marital status, religion, disability,
handicap, or age. You also agree that this release includes claims based on
wrongful termination of employment, breach of contract (express or implied),
tort, or claims otherwise related to your employment or termination of
employment with the Company and any claim for attorneys' fees, expenses or costs
of litigation.


This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with· the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.


Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy or otherwise; (iii) any rights you may have to equity
compensation or other compensation or benefits under the Company's equity,
compensation or benefit plans; or (iv) your right to enforce this Release.


By signing this Release, you further agree as follows:


You have read this Release carefully and fully understand its terms;


You have had at least twenty-one (21) days to consider the terms of the Release;


You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;


You have been advised to seek legal counsel and have had an opportunity to do
so;


You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and




--------------------------------------------------------------------------------






Your agreement to the terms set forth above is voluntary.




Name:
 
 
Signature:
 
Date:
Received by:
 
Date:



Attachment: Attachment 1- Schedule of Termination Payments and Benefits




